RAWLINSON,
Dissenting.
Because Section 2111 of the California Corporations Code (“Section 2111”) provides for service of process on a foreign corporation through the Secretary of State, California courts have held that Section 2111 renders the provisions of § 351 inapplicable to foreign corporations that are amenable to service of process through the Secretary of State. Cardoso v. American Medical Systems, Inc., 183 Cal.App.3d 994, 228 Cal-Rptr. 627, 630 (1986); see also Loope v. Greyhound Lines, Inc., 250 P.2d 651, 614 (1952).
The California cases contain no reference to service of process under the provisions of the Inter-American Covention on Letters Rogatory. Further, in Herring v. Peterson, 116 Cal.App.3d 608, 172 Cal. Rptr. 240, 242 (1981), a California appeals court recognized that the “words amenable to service of process include any procedural requirement that must be met before the court obtains or regains jurisdiction.” (internal quotation marks omitted). Minimum contacts must exist before a court may exercise jurisdiction. See International Shoe Co. v. Washington, 326 U.S. 310, 316, 66 S.Ct. 154, 90 L.Ed. 95 (1945); see also Simms v. Steverson, 88 Cal. App.4th 693, 106 Cal.Rptr.2d 193, 205 (2001). Thus, if a corporation does not have contacts with the state of California, and California cannot exercise personal jurisdiction over the corporation, the corporation is not amenable to service of process under Section 2111.
*600There is no evidence in the record that Territorial had contact with the state of California prior to 1995. Absent contacts, California could not exercise personal jurisdiction over Territorial. Therefore, Territorial was not amenable to service of process, and the tolling provision set forth in § 351 is not affected by Section 2111. Accordingly, I would reverse.